UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) [ ] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended [X] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from September 30, 2013 to December 31, 2013 Commission file number: 000-27145 SPENDSMART NETWORKS, INC. (f/k/a The SpendSmart Payments Company) (Exact Name of Registrant as Specified in its Charter) Delaware 33-0756798 (State or jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 805 Aerovista Pkwy, Suite 205 San Luis Obispo California (Address and of principal executive offices) (Zip Code) (877) 541-8398 (Issuer’s telephone number, including area code) Common Stock, par value $0.001 per share (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes []No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes []No [X] Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [] Indicate by check mark if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-K contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K or any amendment to this Form 10-K. [] Table of Contents Indicate by check mark if the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b(2) of the Exchange Act. (Check one). Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer(1) [ ] Smaller reporting company [X] (1) Do not check if a smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] The aggregate market value of the voting and non-voting common equity on November 7, 2014 held by non-affiliates of the registrant (based on the average bid and asked price of such stock on such date of $1.00) was approximately $18,297,903. Shares of common stock held by each officer of the Company (or of its wholly-owned subsidiary) and director and by each person who owns 10% or more of the outstanding common stock of the registrant have been excluded in that such persons may be deemed to be affiliates. This determination of affiliate status is not necessarily a conclusive determination for other purposes. Without acknowledging that any individual director of registrant is an affiliate, all directors have been included as affiliates with respect to shares owned by them. At November 7, 2014, there were 18,297,903 shares outstanding of the issuer’s common stock, par value $0.001 per share. Table of Contents EXPLANATORY NOTE REGARDING THE TRANSITION REPORT On August 27, 2014, our Board of Directors approved a change to our fiscal year from September 30 to December 31, effective beginning with the year ended December 31, 2013.This Transition Report on Form 10-K contains financial results for the 2013 transition period from September 30, 2013 to December 31, 2013. When financial results for the 2013 transition period are compared to financial results for the prior year period, the results compare the three month periods ended December 31, 2013 and December 2012.The results for the three month period ended December 31, 2012 are unaudited.When financial results for fiscal 2013 are compared to financial results for fiscal 2012, the results compare our previous fiscal years, or the twelve-months periods ended September 30, 2013 and September 30, 2012.The following table show the months included within the various comparison periods: Fiscal 2013 (3-month) Results Compared With Fiscal 2012 (3-month) Calendar 2012 (3-month, unaudited) Calendar 2013 (3-month) October 2012-December 2012 October 2013-December 2013 Fiscal 2013 (12-month) Results Compared With Fiscal 2012 (12-month) October 2011-September 2012 October 2012-September 2013 -i- Table of Contents SPENDSMART NETWORKS, INC. TRANSITION REPORT ON FORM 10-K FOR THE TRANSITION PERIOD BETWEEN SEPTEMBER 30, 2, 2013 TABLE OF CONTENTS PART I Item 1 - Business 2 Item 2 - Properties 6 Item 3 - Legal Proceedings 6 Item 4 - Mine Safety Disclosures 6 PART II Item 5 - Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 7 Item 6 - Selected Financial Data 8 Item 7 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 7A - Quantitative and Qualitative Disclosures about Market Risk Item 8 - Financial Statements and Supplementary Data 15 Item 9 - Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 42 Item 9A - Controls and Procedures 42 PART III Item 10 - Directors, Executive Officers and Corporate Governance 43 Item 11 - Executive Compensation 52 Item 12 - Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 58 Item 13 - Certain Relationships and Related Transactions, and Director Independence 59 Item 14 - Principal Accountant Fees and Services 61 PART IV Item 15 - Exhibits, Financial Statement Schedules 62 Signatures 63 -ii- Table of Contents FORWARD LOOKING STATEMENTS In addition to historical information, thisTransition Report on Form 10-K may contain statements relating to future results of SpendSmart Networks, Inc. (including certain projections and business trends) that are “forward-looking statements.” Our actual results may differ materially from those projected as a result of certain risks and uncertainties. These risks and uncertainties include, but are not limited to, without limitation, statements that express or involve discussions with respect to predictions, expectations, beliefs, plans, projections, objectives, assumptions or future events or performance (often, but not always, using words or phrases such as “expects” or “does not expect”, “is expected”, “anticipates” or “does not anticipate”, “plans”, “estimates” or “intends”, or stating that certain actions, events or results “may”, “could”, “would”, “might” or “will” be taken, occur or be achieved) are not statements of historical fact and may be “forward-looking statements.” Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results or achievements of the Company to be materially different from any future results or achievements of the Company expressed or implied by such forward-looking statements. Such factors include, among others, those set forth herein and those detailed from time to time in our other Securities and Exchange Commission (“SEC”) filings. These forward-looking statements are made only as of the date hereof, and we undertake no obligation to update or revise the forward-looking statements, whether as a result of new information, future events or otherwise, except as otherwise required by law. The Company cautions readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. The Company disclaims any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. Also, there can be no assurance that the Company will be able to raise sufficient capital to continue as a going concern. -1- Table of Contents Item 1 - Business As used in this Transition Report on Form 10-K, the terms "we", "us", "our", “SpendSmart Networks, Inc.”, and the "Company" means SpendSmart Networks, Inc., a Delaware corporation, its wholly-owned subsidiary SpendSmart Networks, Inc., a California corporation or their management. Current Business & Strategy Through our Mobile and Loyalty Marketing Division, we provide proprietary loyalty systems and a suite of digital engagement and marketing services that help local merchants build relationships with consumers and drive revenues. These services are implemented and supported by a vast network of certified digital marketing specialists, aka “Certified Masterminds,” who drive revenue and consumer relationships for merchants via loyalty programs, mobile marketing, mobile commerce and financial tools, such as prepaid card and reward systems. We enter into licensing agreements for our proprietary loyalty marketing solution with “Certified Masterminds” which sell and support the technology in their respective markets. Our products aim to make Consumers’ dollars go further when they spend it with merchants in the SpendSmart network of merchants, as they receive exclusive deals, earn rewards and ultimately build a connection with their favorite merchants. Additionally, through our Card Division, we offer pre-paid card programs and pre-paid program management. As discussed below, we are currently conducting an assessment of the Card Division to determine whether to continue operating this segment or to possibly wind-down its operations. Our business strategy consists of delivering and managing: (i) Loyalty platforms a. Merchant funded rewards b. Loyalty rewards tablet/kiosk c. Proprietary rewards management system (ii) Mobile marketing technology a. Text and email messaging b. Customer analytics and propensity marketing c. Patent pending ‘automated engagement’ engine d. Text2Win sweepstakes features (iii) Enterprise level loyalty and mobile marketing consulting a. Monthly hands on reviews by our “Certified Masterminds” b. Campaign creation and optimization c. Localized support (iv) Pre-paid payment products a. Pre-Paid Debit Cards serving the teen demographic (v) Payment platform a. Pre-paid program manager b. Card management platform We plan to pursue these strategies across a broad range of consumer, business, for-profit and non-profit organization, and government/municipal sectors.In addition, we have partnered with various groups to develop strategic affinity/co-brand opportunities. We expect to continue such partnership programs with various global for-profit and non-profit organizations. -2- Table of Contents Mobile and Loyalty Marketing Division On February 11, 2014, we acquired substantially all of the assets of SMS Masterminds. Upon the completion of the acquisition, we developed our Mobile and Loyalty Marketing Division. SMS Masterminds is a turnkey mobile loyalty solution focused on delivering mobile and loyalty marketing services for small and medium sized businesses. SMS Mastermind’s business is composed of multiple revenue components including set up fees and recurring license fees, messaging, equipment and marketing services fees and value added mobile marketing and mobile commerce services. We expect to offer a “SpendSmart Network” to all merchant partners, which will support all product lines and additional products and feature functionality that is expected to be developed to expand the capabilities of the SpendSmart Network. Our mobile loyalty solution is focused on mobile marketing for small and medium sized businesses. Our proprietary loyalty marketing solution is licensed to “certified Masterminds” to sell and support the technology in their respective markets. This technology consists of our loyalty and mobile marketing platforms. The licensee sets up and deploys an appropriate loyalty solution customized for the merchant they are servicing. As SMS messages are sent out, revenues are generated on both the licensee and SSPC side. We expect to offer a “SpendSmart Network” to all merchant partners, which will support all product lines and additional products and feature functionality that we expect to develop to expand the capabilities of the SpendSmart Network. We enter into licensing agreements with licensees that seek to utilize our proprietary loyalty and mobile marketing platforms. Typically, our licensing agreements provide for a term of two years, and provide the licensee with an exclusive territory designation.As part of the initial business development fee that is paid by the licensee to us, they receive access to our support and training services, as well as loyalty kiosks. In some cases, we provide an in house financing option that allows the licensee to finance part of the cost of the initial business development fee over a period of up to two years. We provide training to each new licensee, wherein they become a “Certified Mastermind” and we guide them through the process of establishing their independent logo, building their exclusive brand, and setting up all the elements of their website and promotional materials. Upon completion of the training process, the licensee is assigned a senior licensee as their “Mentor” who comes to their location for a three-day training and initial sales visit. Upon completion of the initial training, new licensee then begin working with local merchants in their exclusive territory to sell and support the mobile and loyalty marketing services that they provide. In addition to our introductory training program, our licensees have access to an online forum and knowledge base, and the ability to interface with various in house resources for needs related to merchant account management and support, as well as sales and business development. Card Division & Pre-Paid Program Management and Platform Our Card Division consists of our pre-paid card programs and our pre-paid program management and platform. The pre-paid card program includes our general purpose card and our SpendSmart MasterCard Teen Prepaid Card. OurSpendSmart MasterCard Teen Prepaid Card has been selected, among many possible products, by MasterCard, as the tween/teen gift solution in the MasterCard 2013 Holiday Gift Guide “Master the Season.” -3- Table of Contents We believe that our pre-paid platform provides us with the opportunity to present turnkey, prepaid programs, such as the SpendSmart Teen card, to small or regional banks, credit unions, affinity organizations and business looking to issue a prepaid card. Under this Program Manager support platform, we will serve as a card program manager for various types of card programs for a revenue share or pay a per card fee structure. This platform enables us to provide card program management, back office operational and servicing support for other companies in the payment space. Through this strategy, we have enhanced our reach to a new and significantly broader universe including merchant/business/charitable for-profit and non-profit, and government sectors. At the same time, we intend to expand our access and mobile marketing capabilities to all demographic segments and a global consumer and partner base. Based on the continued losses incurred by our card division, as well as our efforts to reduce expenses, we are currently conducting an assessment of the card division to determine whether to continue operating this segment or to possibly wind-down its operations. TechXpress Acquisition On September 18, 2014, we purchased substantially all of the web related assets of TechXpress, Inc. (“TechXpress”), a Californiacorporation. TechXpress provides personalized website, eCommerce and mobile app development services, as well as web marketing tools and analytics. We anticipate that we will integrate these solutions with our existing loyalty program offerings. Advertising and Marketing Strategies SpendSmart develops the loyalty and mobile marketing license through the acquisition of interested ‘prospects’ or leads generated through various advertisements placed on web portals throughout the internet, as well as through referrals from existing licensees. These lead sources have proven to be a consistent and reliable channel for interested potential licensees. We intend to continue to look for new sources of licensee leads, as well as increase our budget to increase our volume of leads generated. All other aspects of the business will be promoted through our network of licensees in North America. Financial Model Our Mobile and Loyalty Marketing Divisionprovides for multiple revenue components including set up fees and recurring license fees, messaging, equipment and marketing services fees and value added mobile marketing and mobile commerce services. Our Card Division provides for multiple revenue components derived from fees from cardholders for various services we provide and fees we receive from merchants when our cards are used.The direct costs incurred by us in connection with the Card Division include discounts and per transaction, charges from merchant credit card companies and amounts paid to our processing partner for card issuance and transaction costs. We employ outside consultants to handle overflow work for development on our proprietary mobile loyalty platform and payment system, as well as for marketing, design, business development and other general and administrative functions of our Company when needed.While we intend to restrict the number of new employees we add to our Company’s workforce, we believe that new personnel will be necessary in the future in the areas of project management, software programming, operations, accounting, sales and administration. Barriers to Entry Our Company has applied for patents in connection with our Card Division and its related uses and planned future features, one of which was recently issued.We believe that the business processes in connection with our Card Division are original to our Company; however we may discover that others have patent claims of which we are currently unaware.Should we be successful in obtaining the grant of the patents under application and should we be successful in countering any challenges to their validity that might emerge, the lifetime of the granted patents would be twenty years.Should the patent applications in question be approved, it could give us a cost advantage from the license fees that future potential competitors would be required to pay as well as revenues from said license fees. There can be no assurances however that we will be successful in recovering such a patent or successful in countering any challenges thereto. -4- Table of Contents Competitive Business Conditions The market for loyalty and mobile marketing services is large, growing and highly competitive.We have identified a number of providers of loyalty and mobile marketing related products and services. Spot On is a provider of a loyalty rewards platform that utilizes touchscreen tablet to digitize a punch card type loyalty program. At this time Spot appears to be privately held, but well financed. They are based in Illinois and have significant penetration in the Chicago area as well as many other parts of the east and west coast. They do not at this time have any kind of mobile/text marketing component to their offering, but instead focus on digitizing the punch card experience and delivering messaging to consumers via email. Spot on does not at this time have any localized representation or support, instead they rely on selling and supporting nationally over the phone and via their website. BellyCard is a provider of loyalty rewards platforms directly to merchants utilizing a touchscreen tablet to digitize the punch card type loyalty program. They claim to have a total of 6 thousand locations in the US and have significant presence in a number of the top DMA’s in the country. They utilize an iPad device as their touchscreen interface and have robust customer analytics engine that the merchant can utilize to understand trends in their business. They do not at this time provide any mobile/texting capability and do not have localized support or sales teams. They instead rely on national support and an outsourced phone sales team. The market for prepaid cards is large, growing and highly competitive.We have identified a number of providers of prepaid cards and related products and services. Green Dot Corporation and NetSpend Holdings, Inc. are leaders in marketing general-purpose reloadable prepaid cards.Both of these companies have as primary market focuses under-banked consumers and tout their services as tailored to meet their customers’ particular financial services needs in a manner that traditional banking institutions have historically not met.Both companies have built extensive distribution networks throughout the US and have strong online presences.In addition to a formidable active card user base, Green Dot is a leader in establishing a convenient way for cardholders to add funds to their accounts.While neither company to our knowledge is currently specifically courting our identified target market of young people and their parents, they both represent potential sources of future competition for our Company. American ExpressTM is a worldwide leader in the credit card and financial services industry whose credit cards account for a significant percentage of the total volume of credit card transactions in the United States.American ExpressTM has a product named PASS which is a prepaid reloadable card that “parents give to teens.”PASS has many of the features we offer and intend to offer with our SSPC Card and American ExpressTM has devoted substantial resources to publicize this youth oriented payment option.We believe that PASS has drawbacks not found in SSPC Cards, nevertheless American ExpressTM is a world recognized brand with substantial marketing capabilities that is likely to provide formidable competition for our Company. PayPalTM is a pioneer provider of alternatives to credit card use for Internet and other purchases.PayPalTM facilitates transactions between online buyers and sellers and first became popular for commerce interactions over online auction sites such as eBay (eBay purchased PayPalTM in 2002).Users of PayPalTM establish accounts that are funded by the customer, either through the customer’s credit card or a bank account.Upon establishment of the account, a customer can designate that online payments be charged against his PayPalTM account balance.PayPalTM has announced its intention to service the youth payment market through initiatives that would allow owners of PayPalTM accounts to establish allowance accounts for others (e.g. children) that the parents can fund as desired.PayPalTM could potentially present a strong challenge to the SSPC program given its substantial name recognition and financial strength. -5- Table of Contents We are also aware of other prepaid card providers that have products that seek to facilitate online commerce through added features aimed at both merchants and consumers.There are several prepaid card providers that specifically target youth in their product offerings (e.g. MYPLASH, and PAYjr).Similar to the SSPC Card, these prepaid cards represent a way for parents to be linked to their children’s accounts. In summary, while we face potential future competition in our target market for our products, we currently believe our products offer distinct features that respond to market needs not well served by the identified competitors mentioned above. However, many of these firms have longer operating histories, greater name recognition and greater financial, technical, and marketing resources than us.Increased competition from any of these sources could result in our failure to achieve and maintain an adequate level of customer demand and market share to support the cost of our operations. Corporate History Our Company was originally incorporated in the State of Colorado on May 14, 1990 as “Snow Eagle Investments, Inc.” and was inactive from 1990 until 1997. In April 1997, the Company acquired the assets of 1st Net Technologies, LLC, a California limited liability company, and the Company changed its name to “1st Net Technologies, Inc.” and operated as an Internet commerce and services business. In August 2001, the Company suspended its operations. In September of 2005, the Company acquired VOS Systems, Inc. (the “VOS Subsidiary”) as its wholly owned subsidiary and the Company changed its name to “VOS International, Inc.” and traded under the symbol “VOSI.OB”. The VOS Subsidiary operated as a technology company involved in the design, development, manufacturing, and marketing of consumer electronic products. On October 16, 2007, we sold the VOS Subsidiary and acquired BillMyParents-CA (at the time both our Colorado parent and California subsidiary were named IdeaEdge, Inc.). On May 1, 2009, our Company changed our name from IdeaEdge, Inc. to Socialwise, Inc., and our stock traded under the symbol “SCLW.OB”. On May 25, 2011, we changed our name to BillMyParents, Inc. and beginning June 13, 2011, our stock traded under the symbol “BMPI.OB.” On February, 15, 2013, we changed our name to The SpendSmart Payments Company and beginning February 28, 2013, our stock traded under the symbol “SSPC.OB.” Effective as of June 20, 2014, the Company was re-domiciled from Colorado to Delaware. Effective as of June 20, 2014, we filed an amendment to our Certificate of Incorporation changing our name to “SpendSmart Networks, Inc.” Item 2 –Properties Our corporate offices were previously located at 6190 Cornerstone Court, Suite 216, San Diego California 92121, where we leased approximately 3,100 square feet of office space.The monthly rental payments for the facility were approximately $2,695 plus common area maintenance charges.We closed our San Diego offices on July 17, 2013, however we had lease payment obligations remaining through June, 2014.Our corporate offices are now located in San Luis Obispo, CA, where we lease approximately 5,000 square feet of office space.The monthly payment is approximately $10,572, including association and common area maintenance charges.We also have offices in Des Moines, IA, where we lease approximately 1,000 square feet of office space.The monthly payments for the facility are approximately $1,800, including common area maintenance charges.We believe our facilities are in good condition and adequate to meet our current and anticipated requirements. Item 3 – Legal Proceedings From time to time and in the course of business, we may become involved in various legal proceedings seeking monetary damages and other relief.The amount of any ultimate liability from such claims cannot be determined.However, except as otherwise disclosed herein, there are no legal claims currently pending or threatened against us that in the opinion of our management would be likely to have a material adverse effect on our financial position, results of operations or cash flows.Our Company was involved in an arbitration with our previous processor but we have since agreed to a settlement of such arbitration.The agreed upon settlement amount had been accrued at December 31, 2013 and was paid on February 13, 2014. Item 4 – Mine Safety Disclosures Not applicable. -6- Table of Contents Part II Item 5 – Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Our common stock trades publicly on the OTCQB under the symbol "SSPC."The OTCQB is a regulated quotation service that displays real-time quotes, last-sale prices and volume information in over-the-counter equity securities.The OTCQB securities are traded by a community of market makers that enter quotes and trade reports.This market is extremely limited and any prices quoted may not be a reliable indication of the value of our common stock.The following table sets forth the high and low bid prices per share of our common stock by the OTCQB for the periods indicated as reported on the OTCQB.On November 3, 2014, the closing price of our common stock as reported on the OTCQB was $.90 per share. For the twelve months ended September 31, 2013 High Low For the three months ended December 31, 2013 High Low Fourth Quarter (10/1/12-3/31/12) $ $ Fourth Quarter (10/1/13-12/31/13) $ $ First Quarter (1/1/13-3/31/13) Second Quarter (4/1/13-6/30/13) For the three months ended December 31, 2012 Third Quarter (7/1/13-9/30/13) Fourth Quarter (10/1/12-12/31/12) $ $ For the twelve months ended September 31, 2012 Fourth Quarter (10/1/11-3/31/11) $ $ First Quarter (1/1/12-3/31/12) Second Quarter (4/1/12-6/30/12) Third Quarter (7/1/12-9/30/12) Our stock began trading on the OTC Bulletin Board under the symbol “IDED.OB” on October 18, 2007 and was later changed to “IDAE.OB” on March 12, 2008 and to “SCLW.OB” on May 13, 2009 and to “BMPI.OB” on June 13, 2011.On July 23, 2012 our stock was moved from the OTC Bulletin Board to the OTCQB. The quotes represent inter-dealer prices, without adjustment for retail mark-up, markdown or commission and may not represent actual transactions.The trading volume of our securities fluctuates and may be limited during certain periods.As a result of these volume fluctuations, the liquidity of an investment in our securities may be adversely affected. Holders of Record As of November 5, 2014, 18,297,903 shares of our common stock were issued and outstanding, and held by approximately 2,000 stockholders. Transfer Agent Our transfer agent is TranShare Corporation, 4626 South Broadway, Englewood, CO 80113, Telephone (303) 662-1112. Dividends We have never declared or paid any cash dividends on our common stock.For the foreseeable future, we intend to retain any earnings to finance the development and expansion of our business, and we do not anticipate paying any cash dividends on our common stock.Any future determination to pay dividends will be at the discretion of our Board of Directors. -7- Table of Contents Securities Authorized for Issuance under Equity Compensation Plans The table below sets forth information as of December 31, 2013 and September 30, 2013, with respect to compensation plans under which our common stock is authorized for issuance. On January 8, 2013, our Board of Directors approved the adoption of our 2013 Equity Incentive Plan (the “2013 Plan”). The 2013 Plan was approved by our shareholders on February 15, 2013. The 2013 Plan provides for granting of stock-based awards including: incentive stock options, non-statutory stock options, stock bonuses and rights to acquire restricted stock. The total number of shares of common stock that may be issued pursuant to stock awards under the 2013 Plan shall not exceed in the aggregate 3,000,000 shares of the common stock of our Company.On August 4, 2011, our Board of Directors approved the adoption of the SpendSmart Networks, Inc. 2011 Equity Incentive Plan (the “2011 Plan”).The 2011 Plan has been approved by our shareholders.The 2011 Plan provides for granting of stock-based awards including: incentive stock options, non-statutory stock options, stock bonuses and rights to acquire restricted stock.The total number of shares of common stock that may be issued pursuant to stock awards under the 2011 Plan shall not exceed in the aggregate 25,000,000 shares of the common stock of our Company.We also have a stockholder-approved Plan (the IdeaEdge, Inc. 2007 Equity Incentive Plan - the “2007 Plan”, previously approved by our shareholders).The 2007 Plan has similar provisions and purposes as the 2011 Plan.The total number of shares of common stock that may be issued pursuant to stock awards under the 2007 Plan shall not exceed in the aggregate 4,000,000 shares of the common stock of our Company.The table below sets forth information as of December 31, 2013 with respect to our 2007 Plan, 2011 Plan, and 2013 Plan: Plan Category Number of securities to be issued upon exercise of outstanding options Weighted-average exercise price of outstanding options Number of securities remaining available for future issuance under equity compensation plans Equity compensation plans approved by shareholders (2007 Plan) - $ - Equity compensation plans subject to approval by shareholders (2011 Plan) Equity compensation plan approved by shareholders (2013 Plan) - - Total $ Item 6 – Selected Consolidated Financial Data Disclosure not required as a result of our Company’s status as a smaller reporting company. Item 7 - Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis is intended as a review of significant factors affecting our financial condition and results of operations for the periods indicated. The discussion should be read in conjunction with our consolidated financial statements and the notes presented herein. In addition to historical information, the following Management’s Discussion and Analysis of Financial Condition and Results of Operations contain forward-looking statements that involve risks and uncertainties. Our actual results could differ significantly from those anticipated in these forward-looking statements as a result of certain factors discussed in this prospectus. See “FORWARD LOOKING STATEMENTS” paragraph above. Overview and Financial Condition Discussions with respect to our Company’s operations included herein refer to our operating subsidiary, SpendSmart Networks, Inc. CA and the consolidated results of the company. The Company purchased SpendSmart Networks, Inc.-CA on October 16, 2007.On February 11, 2014, we acquired substantially all of the assets of SMS Masterminds. The Company will derive a significant/majority of its revenues from the operations of its SMS Masterminds segment in the future. -8- Table of Contents Our prepaid card product offerings are marketed primarily to parents, enabling them to link and communicate with younger cardholders (generally their children or other young people in their care) in order to guide responsible spending. Our products have been designed with significant features that we hope consumers will find compelling. We continue to market our products (both online, in traditional retail settings and with strategic partners) to the public as a convenient and safe youth payment system. While we are optimistic about the prospects for prepaid card products, since this continues to be a relatively new product offering, there can be no assurance about whether or when they will turn out to be a successful or if they will generate sufficient revenues to fund our operations over future periods. Comparison of Results of Operations for the Three Months Ended December 31, 2013 and December 31, 2012 Comparison of Revenues for the Three Months Ended December 31, 2013 and December 31, 2012 The Company had total revenues of $227,050 for the three months ended December 31, 2013 ($247,497 for the three months ended December 31, 2012). Our aggregate new card fee revenues vary based upon the number of ICs activated and the activities associated therewith. Our aggregate monthly maintenance fee revenues vary primarily based upon the number of active cards in our portfolio and the average fee assessed per account. Our average monthly maintenance fee per active account depends upon the extent to which fees are waived based on promotional considerations. Our aggregate ATM fee revenues vary based upon the number of cardholder ATM transactions and the average fee per ATM transaction. Comparison of Operating Expenses for the Three Months Ended December 31, 2013 and December 31, 2012 In order to better represent our financial results and to make them comparable to leading companies in the prepaid card industry, we have classified our operating expenses into four major categories: (1) selling and marketing; (2) personnel related; (3) operations; and (4) general and administrative expenses. We do not allocate common expenses to any of these expense categories. Selling and marketing expenses Selling and marketing expenses totaled $204,777 for the three months ended December 31, 2013 ($4,654,948 for the three months ended December 31, 2012).This amounted to a decrease of $4,450,171 from 2013 to 2014 or 95.6%.Decreases in marketing consulting in the most recent quarter over the prior year’s corresponding quarter’s totals were due to decreased expenditures for marketing agencies in the current year. Our levels of direct marketing were substantially reduced in the current period while we focused more on our account engagement (e.g. revenue per card).Marketing programs expense dropped in the current period compared to last year due mainly to higher advertising spend and the $3,750,000 in endorsement-related expense. Personnel related expenses Personnel related expenses totaled $1,736,689 and $3,893,183 for the three months ended December 31, 2013 and 2012, respectively. This amounted to a decrease of $2,156,494 from 2013 to 2014 or 55.4%.Overall decreases in personnel related expenses reflected the reduction of employees and consultants over the prior year, as well as a reduction in our provisions for bonuses accrued during the period.Stock based compensation was significantly lower due to fewer option and warrant grants made and accrued during the most recently completed period (and in prior periods that vested in the current period).Other personnel related expenses include employer taxes, employee benefits and other employee related costs. Processing expenses Processing expenses totaled $165,306 and $387,354 for the three months ended December 31, 2013 and 2012, respectively.This resulted in a decrease of $222,048 from 2013 to 2014 or 57.3%. Decreases in processing expenses were the result of a decrease in our accrual related to the settlement with our previous card processor along.Our plan is to continue to reduce our costs on a per account basis over time.Customer service costs were reduced due to our bringing some of the customer service function in house (with the related personnel expense included in salaries and wages above). -9- Table of Contents General and administrative expenses General and administrative expenses totaled $312,386 for the three months ended December 31, 2013 ($314,644 for the three months ended December 31, 2012).This resulted in a decrease of $2,258 and corresponding percentage decrease of 0.7% from 2012 to 2013. Comparison of Non-operating Income and Expense for the Three Months Ended December 31, 2013 and December 31, 2012 For the three months ended December 31, 2013 and 2012, interest income totaled $631 and $1,044, respectively. For the three months ended December 31, 2013 and 2012, interest expense totaled $7,073 and $0, respectively. We recognized a gain from the change in the fair value of financial instruments of $271,190 for the three months ended December 31, 2013, compared to $8,587,290 for the comparable period in 2012. Comparison of Net Loss and Net Loss per Share for the Three Months Ended December 31, 2013 and December 31, 2012 For the three months ended December 31, 2013, our net loss totaled $1,927,360 ($414,298 for the three months ended December 31, 2012).Our basic and diluted net loss per share was $0.19 for the three months ended December 31, 2013 (a loss of $0.06 for the three months ended December 31, 2012).Common stock equivalents and outstanding options and warrants were not included in the calculations due to their anti-dilutive effects. Comparison of Liquidity and Capital Resources for the Three Months Ended December 31, 2013 and December 31, 2012 At December 31, 2013 and 2012, our total assets were $709,198 and $1,272,295, respectively, while we had negative working capital of $618,179.Total liabilities were $1,321,426 and $1,395,469, respectively, (all of which were current) and our stockholders’ deficit totaled $612,228. Our cash and cash equivalents balance at December 31, 2013 totaled $497,313. During the three months ended 2013, positive cash flows resulted from financing and investing activities of $500,300, offset by negative cash flows from operating activities totaling $1,073,735. Comparison of Results of Operations for the Years Ended September 30, 2013 and September 30, 2012 The Company had total revenues of $1,020,438 for the twelve month period ended September 30, 2013 ($1,009,250 for the year ended September 30, 2012). Our revenues increased $11,188 or 1.1% over the prior period’s total, but have not reached the level required to support our current and planned infrastructure and that would result in profits from operations. Revenues consist of fees charged to our customer prepaid cardholders for monthly maintenance fees, ATM fees, load fees and other insignificant revenues. We continue to not charge our cardholders for new card initiation fees. We charge maintenance fees on our issued cards (“ICs”) to cardholders on a monthly basis pursuant to the terms and conditions in our cardholder agreements. We charge ATM fees to cardholders when they withdraw money or conduct other transactions at certain ATMs in accordance with the terms and conditions in our cardholder agreements. Other revenues (currently insignificant) consist primarily of fees associated with optional products or services, which we may offer to consumers during the card activation process. -10- Table of Contents Our aggregate new card fee revenues vary based upon the number of ICs activated and the activities associated therewith. Our aggregate monthly maintenance fee revenues vary primarily based upon the number of active cards in our portfolio and the average fee assessed per account. Our average monthly maintenance fee per active account depends upon the extent to which fees are waived based on promotional considerations. Our aggregate ATM fee revenues vary based upon the number of cardholder ATM transactions and the average fee per ATM transaction. Comparison of Operating Expenses for the Years Ended September 30, 2013 and September 30, 2012 In order to better represent our financial results and to make them comparable to leading companies in the prepaid card industry, we have classified our operating expenses into four major categories: (1) selling and marketing; (2) personnel related; (3) operations; and (4) general and administrative expenses. We do not allocate common expenses to any of these expense categories. Selling and marketing expenses Selling and marketing expenses for the twelve months ended September 30, 2013 totaled $5,617,974 ($3,025,724 for the twelve months ended September 30, 2012). This was an increase of $2,592,250 and 85.7% from 2012 to 2013.Decreases in marketing consulting in the most recent twelve month period over the prior twelve month period totals were due to not employing brand awareness marketing agencies in 2013. Our levels of direct marketing were significantly reduced toward the end of 2013 while we focused more on our account engagement (e.g. revenue per account) and our transition to a new card processor. Marketing programs in the current year included the recognition of $3,750,000 in expense in connection with payment made in connection with a new endorsement agreement signed in November 2012. Personnel related expenses Personnel related expenses totaled $12,316,632 during the twelve month period ended September 30, 2013, ($8,983,667 for the year ended September 30, 2012). This amounted to an increase of $3,332,965 or a 37.1% increase from 2012 to 2013.Overall increases in personnel related expenses reflected the closing of our San Diego office in July and reduction in bonus accruals offset by the addition of employees and consultants over the prior fiscal year, including a new President and Controller. Stock based compensation was significantly higher due to option and warrant grants made to directors, executive officers and endorsers (and in prior periods that vested in the current year). Other personnel related expenses include employer taxes, employee benefits and other employee related costs. Processing expenses Processing expenses totaled $1,792,179 for the twelve months ended September 30, 2013 ($3,284,869 for the twelve months ended September 30, 2012). This resulted in a decrease of $1,492,690 or 45.4% compared to2012. Decreases in processing expenses were the result of a decrease in our account holder base compared to 2012 as well as more favorable rates with our new processor. Our plan is to continue to reduce such costs on a per account basis over time. Contracted software development expenses decreased compared to the prior fiscal year due to expenses incurred in 2012 in connection with the completed transition to our new card processor. Card creation and account initiation expenses were down significantly year to date due to our change in processors and the related cost structure negotiated from prior year along with associated credits recorded in 2013. Customer service costs were reduced due to our bringing much of the customer service function in house (with the related personnel expense included in salaries and wages above). General and administrative expenses General and administrative expenses totaled $2,548,890 for the twelve months ended September 30, 2013 ($1,468,718 for the twelve months ended September 30, 2012). This resulted in an increase of $1,080,172 or 73.5% from 2012 to 2013.Investor relations consulting results from the issuance of stock to investor relations consultants for services performed on our behalf (this is a noncash expense).We had significant issuances of stock issued to an investor relations consultant in 2013, up from work done in 2012.Legal expenses are up significantly over the prior year in connection with continued work on our name change, proxy vote, stock split, SEC reporting obligations, and pending acquisition.Insurance increased due to increased coverage needed for D&O insurance.Accounting charges increased due to the restatements for the years ended September 30, 2012 and 2011 along with the interim quarterly reports. -11- Table of Contents Comparison of Non-operating Income and Expense for the Years Ended September 30, 2013 and September 30, 2012 For the twelve months ended September 30, 2013 and 2012, interest income totaled $4,334 and $5,103, respectively. Interest income resulted from cash on deposit during the respective twelve month periods. During the twelve months ended September 30, 2013, we recognized a gain from the change in the fair value of derivative liabilities of $8,668,688 (and a loss of $5,346,358 in fiscal 2012). These derivative liabilities are the fair value of warrants issued in fiscal 2010 with anti-dilution privileges and warrants issued in fiscal 2012 with certain registration privileges. Comparison of Net Loss and Net Loss per Share for the Years Ended September 30, 2013 and September 30, 2012 For the twelve months ended September 30, 2013, our net loss totaled $12,583,216 ($21,094,983 for the twelve months ended September 30, 2012). Our basic and diluted net loss per share was $1.55 and $3.94 for the twelve months ended September 30, 2013 and September 30, 2012, respectively. Common stock equivalents and outstanding options and warrants were not included in the calculations due to their effect being anti-dilutive. Comparison of Liquidity and Capital Resources for the Years Ended September 30, 2013 and September 30, 2012 We have primarily financed our operations to date through the sale of unregistered equity. At September 30, 2013, our total current assets were $1,264,913. Total current liabilities were $1,395,469 (all of which were current) and our stockholders’ deficiency totaled $123,174. Also included in current liabilities were amounts arising in connection with derivative liabilities (consisting of warrants) totaling $57,784. These liabilities represent the fair value of the warrants. Any future settlement of these securities could result either: (1) upon their expiration unexercised; or (2) upon their exercise and receipt of cash by our Company of the cash proceeds of their exercise (assuming the exercise is not effected on a cashless basis allowed by some of the outstanding warrants accounted for as derivatives). We may raise additional funding through the sale of unregistered common stock and warrants although there can be no assurance that we will be successful in raising such funds. This description of our recent financing and our future plans does not constitute an offer to sell or the solicitation of an offer to buy our securities, nor shall such securities be offered or sold in the United States absent registration or an applicable exemption from the registration requirements and certificates evidencing such shares contain a legend stating the same. Our cash and cash equivalents balance at September 30, 2013 totaled $1,070,748. Going Concern As noted above (and by our independent registered public accounting firm in their report on our consolidated financial statements as of and for the period ended December 31, 2013), there exists substantial doubt about our ability to continue as a going concern. Our financial statements do not contain any adjustments related to the outcome of this uncertainty. -12- Table of Contents Critical Accounting Policies Management’s discussion and analysis of our financial condition and results of operations are based upon our consolidated financial statements which are prepared in accordance with accounting principles that are generally accepted in the United States. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets and liabilities, related disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. We continually evaluate our estimates and judgments and we base our estimates and judgments on historical experience and other factors that we believe to be reasonable under the circumstances. Materially different results can occur as circumstances change and additional information becomes known. Contractual Obligations With the exception of employment agreements and the endorsement agreement described elsewhere herein, we have no outstanding contractual obligations through the date of this report that are not cancellable at our Company’s option. Critical Accounting Policies Involving Management Estimates and Assumptions Management’s discussion and analysis of our financial condition and results of operations are based upon our consolidated financial statements which are prepared in accordance with accounting principles that are generally accepted in the United States. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets and liabilities, related disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. We continually evaluate our estimates and judgments and we base our estimates and judgments on historical experience and other factors that we believe to be reasonable under the circumstances. Materially different results can occur as circumstances change and additional information becomes known. In preparing our consolidated financial statements in conformity with accounting principles generally accepted in the United States of America, we must make a variety of estimates that affect the reported amounts and related disclosures. We have identified the following accounting policies that we believe require application of management’s most subjective judgments, often requiring the need to make estimates about the effect of matters that are inherently uncertain and may change in subsequent periods. Our significant accounting policies are described in more detail in the notes to consolidated financial statements included elsewhere in this filing. If actual results differ significantly from our estimates and projections, there could be a material effect on our financial statements. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires our management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ materially from those estimates. Revenue Recognition We generally have two revenue sources: monthly account fees and usage fees. Monthly account fees are recognized in the month for which the cardholder has a balance on an active card. No fees are charged or recorded as revenue for cards for which there is no cardholder balance. Usage fees are recognized at the time of the transaction. We defer revenue for monthly fees paid in advance of the related month of service. Deferred revenues at December 31, 2013, September 30, 2013 and 2012 were insignificant. We recognize fee revenue gross of related processing costs and service fees. We do not collect sales taxes in connection with our products or services. During the twelve months ended September 30, 2013 and 2012, and the three months ended December 31, 2013 we remitted cardholder funds to the issuing bank within two business days of card loading. As of December 31, 2013, September 30, 2013 and September 30, 2012 we had $201,866, $177,894, and $203,479, respectively, of cardholder funds included in amounts on deposit with or due from merchant processors. -13- Table of Contents Stock Based Compensation We account for stock based compensation arrangements through the measurement and recognition of compensation expense for all stock based payment awards to employees and directors based on estimated fair values. We use the Black-Scholes option valuation model to estimate the fair value of our stock options and warrants at the date of grant. The Black-Scholes option valuation model requires the input of subjective assumptions to calculate the value of options and warrants. We use historical company data among other information to estimate the expected price volatility and the expected forfeiture rate and not comparable company information, due to the lack of comparable publicly traded companies that exist in our industry. Derivatives We account for certain of our outstanding warrants as derivative liabilities. These derivative liabilities are ineligible for equity classification due to provisions of the instruments that may result in an adjustment to their conversion or exercise prices. The fair value of these liabilities is estimated using option pricing models that are based on the individual characteristics of our warrants, preferred and common stock, the derivative liability on the valuation date as well as assumptions for volatility, remaining expected life, risk-free interest rate and, in some cases, credit spread. Recent Accounting Pronouncements Please see Note 2 to our consolidated financial statements included herein. Off-Balance Sheet Arrangements We did not have any off-balance sheet arrangements as of December 31, 2013. -14- Table of Contents SPENDSMART NETWORKS, INC. Index Item 8 - Financial Statements Report of Independent Registered Public Accounting Firm 16 Consolidated Balance Sheets at December 31, 2013 and September 30, 2013 and 2012 17 Consolidated Statements of Operations for the three months ended December 31, 2013 and the years ended September 30, 2013 and 2012 18 Consolidated Statements of Changes in Stockholders’ Equity (Deficiency) for the three months ended December 31, 2013 and the years ended September 30, 2013 and 2012 19 Consolidated Statements of Cash Flows for the three months ended December 31, 2013and the years ended September 30, 2013 and 2012 20 Notes to Consolidated Financial Statements 21 -15- Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders SpendSmart Networks, Inc. We have audited the accompanying consolidated balance sheets of SpendSmart Networks, Inc. (the “Company”) as of December 31, 2013, September 30, 2013 and September 30, 2012, and the related consolidated statements of operations, changes in stockholders’ deficiency and redeemable preferred and common stock (not classified as equity), and cash flows for the three month period ended December 31, 2013 and for each of the years ended September 30, 2013 and 2012.The financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of SpendSmart Networks, Inc. as of December 31, 2013, September 30, 2013 and September 30, 2012, and the consolidated results of their operations and their cash flows for the three month period ended December 31, 2013 and years ended September 30, 2013 and September 30, 2012, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern. As described in Note 1 to the consolidated financial statements, the Company has incurred net losses since inception and has an accumulated deficit at December 31, 2013. These factors among others raise substantial doubt about the ability of the Company to continue as a going concern. Management’s plans in regard to those matters are also described in Note 1. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ EisnerAmper LLP Iselin, New Jersey November 14, 2014 -16- Table of Contents SPENDSMART NETWORKS, INC. (Formerly Known as The SpendSmart Payments Company) Consolidated Balance Sheets December 31, 2013 September 30, 2013 September 30, 2012 ASSETS Current assets: Cash and cash equivalents $ $ $ Amounts on deposits with or due from merchant processor Prepaid insurance Total current assets Other assets: Property and equipment, net of accumulated depreciation of $49,715 ($48,513 on September 30, 2013 and $44,057 on September 30, 2012) Other assets Total other assets TOTAL ASSETS $ $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current liabilities: Accounts payable and accrued liabilities $ $ $ Accrued deferred personnel compensation Notes payable, fair value - - Derivative liabilities - warrants Total current liabilities Redeemable Series B convertible preferred stock; $.001 par value; 10,000,000 shares authorized; 0 shares issued and outstanding; liquidation preference of $0 converted to common stock at January 19, 2013 (10,165 shares issued and outstanding at December 31, 2013; liquidation preference of $10,165,000 at December 31, 2012) - - Redeemable common stock; $0.015 par value; 0 shares issued and outstanding, and not classified as equity at December 31, 2013 (784,750 shares issued and outstanding, and not classified as equity at December 31, 2012) - - STOCKHOLDERS' DEFICIT Series A Convertible Preferred Stock; $.001 par value; 10,000,000 shares authorized; 0 shares issued and outstanding at December 31, 2013 (0 shares issued and outstanding at September 30, 2013 and 353 shares issued and outstanding at September 30, 2012)) - - - Common stock; $0.001 par value; 300,000,000 shares authorized; 10,398,527 shares issued and outstanding at December 31, 2013 (10,398,527 at September 30, 2013, and 5,855,312 at September 30, 2012) Additional paid-in capital Accumulated deficit ) ) ) Total stockholders' deficit ) ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ $ See accompanying notes to consolidated financial statements. -17- Table of Contents SPENDSMART NETWORKS, INC. (Formerly Known as The SpendSmart Payments Company) Consolidated Statements of Operations For the three months ended December 31, For the twelve months ended September 30, 2013* (audited) (unaudited) (audited) (auditeD) Revenues $ Operating expenses: Selling and marketing Personnel related Processing General and administrative Total operating expenses Loss from operations ) Non-operating income (expense): Interest expense ) - ) - Interest income Change in fair value of financial instruments ) Total non-operating income ) Net loss and comprehensive net loss $ ) $ ) $ ) $ ) Deemed dividend on preferred stock $
